Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    113
    355
    media_image1.png
    Greyscale
in the reply filed on 11/10/2021 is acknowledged. The elected species reads on claims 1-3, 5-18, and 21-24.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 19, 20, and 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-3, 5-18, and 21-24 is contained herein. Applicant’s elected species was found free of the art and the search extended to cover similar species wherein B is heteroaryl and –LZ = methylenephenyl.




Priority
This application claims the benefit of earlier filed U.S. Provisional Application Nos. 62/897,223, filed on September 6, 2019; 62/932,404, filed on November 7, 2019; 63/001,016,filed on March 27, 2020; 63/004,290, filed on April 2, 2020; 63/004,319, filed April 2, 2020,and 63/004,301, filed on April 2, 2020. Benefit for provisional applications 62/897,223 and 62/932,404 is not accorded since subject matter disclosed within the instant application is not supported (e.g. Y = -CH2). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 


Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.




Claim Objections
Claims 1-3, 5-18, and 21-24 are objected to because of the following informalities:
In claim 1, the language “A compound, having a..” should simply read “A compound having..” for simplicity. Additionally the variable “A” should be removed from the chemical formulas since the ring is clearly defined as a “phenyl ring”. The designation “A” could imply it may be something more than what is shown (also it could potentially raise indefinite issues due to the lack of a specific definition in the claim). Correction is required.
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 5-18, and 21-24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 17/091,270.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
2 (see claim 1 wherein Y can only be selected from the latter or O). Thus the claims are not independent and distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 21, the following embodiment does not indicate the desired point of attachment to the remainder of the molecule (e.g. squiggly line) as other recited embodiments:

    PNG
    media_image2.png
    205
    438
    media_image2.png
    Greyscale
. Thus, where is the intended point of attachment to the rest of the molecule? Thus the claim is considered indefinite. Correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 does not further limit claim 1 with respect to 2. Claim 1 already sets forth this criteria and simply replacing the variable with a methylene group provides identical structures.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10-18, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Anbari et al. (WO 2018/154520-mentioned in IDS).

Anbari et al. teach the following compound and compositions thereof which anticipate the claims (see page 101, example 2, quenched with water to give mixture):


    PNG
    media_image3.png
    97
    284
    media_image3.png
    Greyscale
wherein R1 = halo, R2,3 = H, B = heteroaryl, L = methylene, Z = aryl, m =1, and n = 0. Applicants are to be aware of other species in the document which may anticipate the claims.

Claims 1-3, 5, 6, 8-18, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Zhou et al. (US 2021/0371430).
Zhou et al. teach the following compound and compositions thereof which anticipate the claims (see page 9, example ZB-R-27 and claim 8, page 61 for compositions thereof):

    PNG
    media_image4.png
    130
    363
    media_image4.png
    Greyscale
 wherein R1 = alkynyl heteroaryl, R2,3 = methyl or H, B = heteroaryl, L = methylene, Z = aryl, m =1, and n = 0. Applicants are to be aware of other species in the document which may anticipate the claims.




Conclusion


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624